     CASE 0:18-cr-00251-DWF-KMM Document 43 Filed 05/22/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                             Criminal No. 18-251 (DWF/KMM)

                      Plaintiff,
                                                             ORDER FOR FULOUGH
v.

Chase Macauley Alexander,

                      Defendant.


       The defendant has moved the Court for a furlough to attend a medical appointment

at Nystrom and Associates in Apple Valley, Minnesota. (Doc. No. 42.)

       IT IS HEREBY ORDERED that Defendant’s Motion for Furlough for Medical

Care (Doc. No. [42]) is GRANTED as follows:

       1.     Chase Macauley Alexander shall be brought to the St. Paul Federal

Courthouse at 316 North Robert Street, St. Paul, Minnesota by 11:00 a.m. on Monday,

June 10, 2019.

       2.     Mr. Alexander shall be released from the St. Paul Federal Courthouse to the

custody and control of his counsel, Assistant Federal Defender Shannon Elkins, and an

investigator of the Federal Defenders Office (FDO), who will proceed directly to the

medical appointment at Nystrom and Associates in Apple Valley, Minnesota. Assistant

Federal Defender Shannon Elkins and the FDO Investigator shall assume the custody and

control of the defendant throughout the entire time of the furlough.
     CASE 0:18-cr-00251-DWF-KMM Document 43 Filed 05/22/19 Page 2 of 2



      3.     Mr. Alexander shall return directly to the St. Paul Federal Courthouse

following the conclusion of his medical appointment on June 10, 2019, but no later than

2:00 p.m.

Dated: May 22, 2019               s/Donovan W. Frank
                                  DONOVAN W. FRANK
                                  United States District Judge




                                           2
